Citation Nr: 0328578	
Decision Date: 10/22/03    Archive Date: 11/03/03	

DOCKET NO.  98-03 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
retiring in August 1993.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2000, the Board remanded this case to the RO for 
additional development.  Three additional issues were before 
the Board in November 2000.  However, in December 2002, the 
veteran withdrew these issues from appellate status. 


REMAND

The veteran is claiming service connection for low back 
disability.  Current medical evidence of record, including 
the report of a January 2003 VA examination, shows 
degenerative changes of the lumbar spine.  It appears that 
the earliest medical evidence showing such degenerative 
changes is a 1996 report from a German medical care provider.  
This report also refers to disc problems and scoliosis.  
Significantly, the veteran's May 1993 service discharge 
examination noted mild scoliosis.  In various statements and 
medical reports, the veteran has variously dated the onset of 
his low back symptomatology to 1973 and to 1990.  A November 
1997 psychiatric examination report includes a history to the 
effect that after his discharge from service he worked in 
high-rise construction in Europe until he "hurt his back."  

Although the January 2003 VA examiner offered an opinion that 
there was no relationship between the veteran's current low 
back disorder and any injury or disease during service, the 
May 1993 discharge examination report reference to mild 
scoliosis was not addressed and explained.  This is 
significant in light of certain assertions that his back 
disorder was present during service and discovered at the 
time of discharge from service.  Under the circumstances, the 
Board is compelled to conclude that additional action is 
necessary to ensure an adequate medical record for eventual 
appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  Additionally, the veteran should be 
requested to identify any medical care 
providers who treated him for any back 
injuries in Europe after his discharge 
from service.  Appropriate action to 
request records of any such treatment 
should then be undertaken. 

3.  The veteran should then be scheduled 
for another VA examination of the low 
back.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
The examiner should clearly indicate 
whether there is scoliosis as reported on 
the veteran's May 1993 discharge 
examination and in the 1996 German 
medical report.  If so, the examiner 
should address the significance of this 
finding, including whether the scoliosis 
noted at the time of the veteran's 
discharge from service was a 
manifestation of a chronic low back 
disability, including osteoarthritis 
and/or disc disease.  A detailed 
rationale should be furnished. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
low back disability is warranted.  If the 
benefit remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



